Citation Nr: 1723197	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-35 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder. 

2. Entitlement to an increased schedular rating for a total left knee replacement, in excess of 100 percent. 

3. Entitlement to an earlier effective date for the assignment of a 100 percent rating for a total left knee replacement. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2015 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran was afforded a hearing before the undersigned in March 2011. A transcript of that hearing is of record. 

The Board remanded the issue of service connection for posttraumatic stress disorder (PTSD) in July 2013 and requested the RO schedule the Veteran for another VA examination. A VA examination was conducted in April 2015. The appeal has since been returned to the Board. 


FINDINGS OF FACT

1. An acquired psychiatric disorder is not shown to be related to service. 

2. The Veteran was in receipt of a 100 percent rating for his total left knee replacement under Diagnostic Code 5055, from October 7, 2015.

3. The 100 percent rating for the Veteran's total left knee replacement was granted effective October 7, 2015, the date the surgery was performed. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5.107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.125.

2. The criteria for an increased rating for residuals of a total knee replacement have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

3. The criteria for an earlier effective date for a 100 percent rating for a total left knee replacement have not been met. 38 U.S.C. § 5110(a), 5101(a) (West 2014); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder which he relates to the military sexual trauma (MST) he experienced. 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if : (1) The claimed stressor is related to fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f)(3).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include law enforcement records, statements from family members, evidence of behavior changes.  38 C.F.R. § 3.304(f)(5).

Review of the Veteran's service treatment records reveals no treatment for or diagnosis of a mental disorder nor is there documentation of an assault. However, on a Report of Medical History completed by the Veteran in August 1977, he noted that he had experienced some nervous trouble. There was no follow up or further inquiry into this notation. 

The Veteran's post-service treatment records reveal that he was diagnosed with various psychiatric disorders, including PTSD in March 2011, depression in June 2008, mood/anxiety disorder in February 2009, and adjustment reaction with mixed anxiety and depression in March 2008. Medical records show the Veteran reported attempting suicide twice, once before entering the service and on another occasion during active duty around 1975; he did not seek treatment after either attempt. In June 2008, he was diagnosed with insomnia, and mood and anxiety disorders, which the examiner noted were both due to his medical conditions. The examiner also noted the Veteran did not have an emotional problem prior to undergoing colon surgery in August 2007. A note from March 2008 described the Veteran's report that his panic attacks began after colon surgery. An April 2008 note shows the Veteran reported experiencing problems sleeping and anxiety since he had surgery. 

During an April 2009 VA examination, the examiner noted that the Veteran had previous diagnoses of mood and anxiety disorders, which were due to his medical issues and did not constitute psychotic disorders. The Veteran described his life prior to entering the service and stated that he smoked pot and drank alcohol with his friends. Regarding his time in service, he discussed difficulties getting along with his captain and refusing to follow orders. He tried to get a hardship discharge in order to go home and help his mother with his siblings. The examiner noted that the Veteran described being AWOL due to not getting along with his superiors. During some of these periods, he ended up in Florida and Minnesota, which the examiner found interesting considering he applied for a discharge in order to go home. The Veteran also reported being sexually assaulted by several unknown assailants after being awakened; he was unable to recall the date and offered that it was about half way through his service. He did not report the incident or seek treatment. 

The examiner ultimately opined that the Veteran's psychiatric disorders were not related to his military service because it was not clear if the MST actually occurred and based on treatment notes that stated signs and symptoms of the Veteran's diagnosis had their onset in August 2007,  at the time of the Veteran's first surgery. 

Following an April 2015 VA examination, the examiner diagnosed an unspecified mental disorder and opined that it was unrelated to service. The examiner found the Veteran's reports questionable, noting several inconsistencies in his statements regarding drug and alcohol use, past sexual assaults, disciplinary actions and AWOLs in service when compared with previous reports. He denied any previous sexual assaults other than what he experienced in service, including two statements he made regarding being raped at the ages of 10 and 14. The Veteran reported several disciplinary charges and engaging in substance abuse while in service, which he indicates were results of the sexual assault; however, the examiner noted that by his own statements, he smoked and drank prior to entering the service and had trouble during service prior to the claimed assault. As to the MST, the Veteran reported that it occurred Memorial Day weekend in 1975. In a prior statement, he cited August 1975 as the date of the incident and in the April 2009 examination, he was unable to recall the date. 

The examiner noted that she was unable to find supporting evidence that the MST had occurred due to conflicting and unreliable reporting. Reported results from three different assessments were indicative of malingering (intentional feigning or exaggeration of physical or psychological symptoms for personal gain.) She noted that the Veteran did not meet the criteria for a diagnosis of PTSD, even though he had several other prior diagnoses. The examiner also noted the Veteran presented with an odd constellation of symptoms, many of which were not consistent; in any event, his symptoms were more suggestive of personality issues rather than an affective diagnosis. Likewise, the Veteran's drug and alcohol abuse could not be blamed on the alleged MST, as it was occurring prior to the incident. 

A private physician completed a Disability Benefits Questionnaire for mental disorders in September 2016 and diagnosed the Veteran as having major depressive disorder, recurrent, severe with psychotic features. The examiner opined that the Veteran's diagnosis was related to his active duty service and his symptoms have worsened over time. The examiner discussed a detailed review of the Veteran's reported history, past examinations and the evidence included in the Veteran's c-file.  However, the examiner did not provide a clear rationale for her opinion. She discussed two sexual assault claims that occurred prior to service. She also provided copies of several medical journal articles, none of which were on point as to the Veteran's claim that he has a psychiatric disorder due to the sexual assault that occurred in service. Rather, the articles discussed chronic guilt and medical issues as the cause of mental health symptoms in veterans, which ultimately affected their ability to sustain employment. The examiner did not discuss the MST or any other event, injury or disease in service that would serve as the cause of the Veteran's diagnosis and merely concluded the Veteran's symptoms were related to his military service.  

The Veteran's sisters wrote statements in July 2016 in support of his claims. One sister noted that when he returned home after service, the Veteran did not sleep well at night and was disinterested in going out and engaging in activities. She went on to say that, he was no longer social and always sounded depressed. She rarely saw him even though they lived close because he preferred to stay home and keep to himself. His younger sister wrote that prior to service; her brother was outgoing, active and had many friends. When he returned home, he was quiet and reclusive, attending family gatherings for a short time. He also mentioned difficulty sleeping to her. 

During his March 2011 hearing before the undersigned, the Veteran testified that he was sexually assaulted Memorial Day weekend in May 1975 while sleeping in his bunk. The Veteran stated that he was too embarrassed to report it. He indicated that he began engaging in certain behaviors like drinking and drugs, in order to be discharged from the military, but he was referred to a drug treatment program and was never disciplined. He stated that although he experimented with marijuana and drinking prior to service, there was a significant change in the amount he smoked and drank following the assault. He testified that after getting sober, he threw himself into his work in order to cope with the trauma from the assault. 

The Board finds that the preponderance of the evidence is against an award of service connection for an acquired psychiatric disorder. Although the Veteran reported having nervous troubles at separation from service, his current psychiatric diagnoses have not been shown to be related to his active duty. 

Based on numerous diagnoses, it is apparent the Veteran has a current psychiatric disability for VA purposes. The only evidence showing any in-service symptoms is the checked box for "nervous trouble of any sort" on the Veteran's Report of Medical History nearing separation; there was no further explanation or follow up. As to an in-service stressor, he has made some inconsistent statements as to when the sexual assault occurred; when first interviewed during the April 2009 examination, he was unable to recall a date and in later statements, he offered dates in both May and August 1975. According to the April 2009 examiner, victims of sexual assault usually remember the date or at least the approximate date of the incident quite readily. 

Both VA examiners opined that his psychiatric disorders were unrelated to service; neither examiner was confident the MST actually occurred due to inconsistent statements and unreliable reports from the Veteran. The April 2009 examiner opined his diagnoses were related to his other medical conditions. The April 2015 examiner noted the Veteran's symptoms were much more in line with a personality disorder. Furthermore, relevant quantitative results during the April 2015 exam were indicative of malingering. As these reasoned adverse opinions were provided by fully informed, competent medical professionals, the Board accords them significant probative weight.  

The Board assigns little weight to the private opinion because it did not provide a rationale in support of the opinion given. 

As to the occurrence of an MST, the Veteran's treatment records show that he began experiencing many psychiatric symptoms following surgery in August 2007 and due to financial stress after being unable to return to work. Further, his inconsistent statements, general malingering found during VA examinations and an absence of probative evidence tending to corroborate his reports, the Board finds that the Veteran's statements as to the MST are not credible and therefore, given no probative weight. 

The Board acknowledges that the Veteran and his sisters are competent to report observations of his symptoms and describe his experiences in service. See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). In certain instances, lay testimony may be competent to establish medical etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, this particular case involves a complex medical question. Neither the Veteran nor his sisters have been shown to possess the requisite medical expertise or knowledge to determine that the Veteran's psychiatric diagnoses are related to an in-service event, injury or disease. Although the Veteran may believe his symptoms are related to service, the Board assigns greater probative value to the VA opinions for the reasons detailed above.

As there is no probative evidence showing a stressor or in-service symptoms of any psychiatric diagnosis, the Veteran's current psychiatric disorders cannot be linked to service. In these circumstances, there is no basis upon which to establish service connection for an acquired psychiatric disorder. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III. Increased Rating 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2016). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

For total knee replacement, Diagnostic Code 5055 indicates that a 100 percent disability rating is warranted for one year following implantation of the prosthesis. Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned. With intermediate degrees of residual weakness, pain, or limitation of motion, the disability must be rated by analogy to Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula). The minimum rating is 30 percent.

On October 7, 2015, the Veteran underwent a total left knee replacement and submitted a claim for an increased rating on October 11, 2015 for his service-connected left knee. In a December 2015 rating decision, he was awarded a 100 percent rating based on implantation of prosthesis under Diagnostic Code 5055. For reasons not obvious, the Veteran disagreed with this decision, requesting a rating higher than 100 percent for his left knee.  

As the Veteran was seeking a rating higher than the schedule permits, his claim for an increased rating must be denied.  




IV. Earlier Effective Date 

The Veteran seeks an effective date prior to October 7, 2015 for a 100 percent disability rating for total left knee replacement is warranted.  

As noted above, the RO assigned a 100 percent for a total left knee replacement in a December 2015 rating decision, effective October 7, 2015.  

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o). If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim. In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase. See generally Harper v. Brown, 10 Vet. App. 125 (1997).

In this case, the claim for an increased rating was received by VA on October 11, 2015, which would generally be the effective date for an award. There is no indication in the record of any intent to file a claim for an increased disability evaluation for service-connected knee disability until that claim. However, review of the Veteran's medical records shows he underwent total knee replacement surgery on October 7, 2015. 

As noted above, the effective date should be the "date of receipt of claim, or date entitlement arose, whichever is later [emphasis added]." 38 C.F.R. § 3.400(b)(2)(i). In this instance, the RO appears to have established an effective date of the award on the day the Veteran underwent surgery.

Absent any evidence beyond the Veteran's general assertion that his left knee disability met the criteria prior to October 2015, the Board finds that it was not factually ascertainable that his service-connected left knee disability had increased in severity in the year prior to October 7, 2015, so as to warrant a 100 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 for total knee replacement. 

In these circumstances, an effective date prior to October 7, 2015, for 100 percent disability rating for service-connected left knee disability, is not warranted. In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for an acquired psychiatric disorder is denied. 

A rating in excess of 100 percent for a total left knee replacement is denied. 

An earlier effective date prior to October 7, 2015 for the 100 percent rating for a total left knee replacement is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


